DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3 and 5 – 20, filed 18 July 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new title is accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 - 9, 12 – 16, and 19 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girard (US 2008/0273039).  
Regarding independent claim 1, Girard teaches a sequence generating apparatus that generates a sequence representing a state transition of an object (Figure 1), the sequence generating apparatus comprising: 
input unit (Figure 1: rendering application 105 and GUI 110 may include programmed routines or instructions allowing users to create, edit, load, and save character objects 120) configured to input an initial state of the object in a sequence to be generated (paragraph 35: the goal space may include samples of possible future locations of the character object based on different starting frames in the motion space and on different starting blending weights); 
setting unit (Figure 1: rendering application 105 and GUI 110 may include programmed routines or instructions allowing users to create, edit, load, and save character objects 120) configured to set an end state of the object in the sequence to be generated (paragraph 34: a goal is a target to which a character desires to move); 
generating unit (Figure 1 rendering application 105 and GUI 110 may include programmed routines or instructions allowing users to create, edit, load, and save character objects 120) configured to generate a plurality of sequences predicted by a predetermined prediction model on the basis of the initial state (paragraph 35: the goal space may include samples of possible future locations of the character object based on different starting frames in the motion space and on different starting blending weights), the prediction model predicting a plurality of sequences interpolating between the initial state and the end state by inputting the initial state input by the input unit and the end state set by the setting unit (paragraph 35: A motion space may be parameterized as a function of the current frame of the motion space and the current blending coefficients. Further, a future position of the character in the motion space may be a function of current position of the character, a current frame, a current blending weight, and a goal ending blending weight. The goal space could be computed for the character at each point in the looping motion space when the character's heel strikes the ground. And for each such point, a set of possible future positions of the character, some number of frames in the future, may be determined for a number of starting and ending blending weights.); and 
output unit (Figure 1: display device 125) configured to output at least one of the plurality of sequences (paragraph 31: motion clip processing tools 111 may allow the user to define and modify physical, display, and meta properties of an animation clip 124 to be used and stored in a character object 120).

Regarding dependent claim 2, Girard teaches wherein the input unit inputs a given reference sequence as the initial state, the given reference sequence being specified by a user (paragraph 31: motion clip processing tools 111 may provide GUI elements that allow a user to modify motion clips 124).

Regarding dependent claim 3, Girard teaches wherein the setting unit sets as the end state, at least one of given end candidates selected by a user (paragraph 26: rendering application 105 and GUI 110 may include programmed routines or instructions allowing users to create, edit, load, and save character objects 120; paragraph 34: desired goal location).

Regarding dependent claim 5, Girard teaches attribute setting unit configured to set a common attribute common among sequences to be generated (paragraph 39: blending weight may only be allowed to change by a fixed rate per frame).

Regarding dependent claim 6, Girard teaches adapting unit configured to adapt a learned prediction model obtained by learning the learning sequence, to the common attribute to generate the predetermined prediction model (paragraph 34: goal space steering tools 119 may control the motion of character object 120 by determining the appropriate blending weights to use to generate frames of the rendered animation sequence).  

Regarding dependent claim 7, Girard teaches wherein the common attribute includes at least one of an attribute of the object (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging) and an attribute of an ambient environment of the object.  

Regarding dependent claim 8, Girard teaches wherein the input unit prevents input of an initial state not matching the common attribute (paragraph 34: given the irregularity of the motion data, the general problem is to determine, for each frame of the rendered animation clip, the correct blending weight coefficients needed to steer a character toward a desired goal location; paragraph 23: the motion space is constructed so that the beginning and ending frames of the animation sequence generated by the rendering pass are substantially identical, allowing multiple passes through the motion space to be rendered without creating unrealistic visual artifacts).

Regarding dependent claim 9, Girard teaches wherein the setting means prevents setting of an end state not matching the common attribute (paragraph 34: given the irregularity of the motion data, the general problem is to determine, for each frame of the rendered animation clip, the correct blending weight coefficients needed to steer a character toward a desired goal location; paragraph 23: the motion space is constructed so that the beginning and ending frames of the animation sequence generated by the rendering pass are substantially identical, allowing multiple passes through the motion space to be rendered without creating unrealistic visual artifacts).

Regarding dependent claim 12, Girard teaches wherein the attribute includes a movable region of the object, the movable region being a region where the object can move (paragraph 35: for each such point, a set of possible future positions of the character, some number of frames in the future, may be determined for a number of starting and ending blending weights).

Regarding dependent claim 13, Girard teaches diversity setting unit configured to set a degree of diversity of sequences to be generated by the generating unit, wherein the generating unit sets the diversity of sequences to be generated on the basis of the degree (paragraph 38: assume the goal space is defined to include "X" starting frames with "Y" beginning blend values and "Z" final blend values for a future ending time that is "F" frames in the future for each of the "X" starting frames, wherein in such a case, the total number of future locations in the goal space is equal to X*Y*Z); and 
the generating unit is configured to generate the plurality of sequences that have diversity set by the degree of diversity (paragraph 41: the rendering application may further narrow the subset to the two closest Y = 13 beginning blend values that are closest to the current blending value, wherein this results in two "fans" of Z=25 future locations, one fan for each of the two "Y" beginning blend values).  

Regarding dependent claim 14, Girard teaches wherein the object is a person, and the state transition is a behavior of the person (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging).

Regarding dependent claim 15, Girard teaches wherein the sequences each include a type of each motion in the behavior and a position where the motion takes place (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging; paragraph 29: depending on how frames from motion clips 124 are blended, the resulting animation sequence may show the character walking anywhere within the motion space between the two motion clips 124).

Regarding dependent claim 16, Girard teaches wherein the generating means generates a complex sequence being a set of sequences interacting with each other (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging; paragraph 29: depending on how frames from motion clips 124 are blended, the resulting animation sequence may show the character walking anywhere within the motion space between the two motion clips 124).

Regarding dependent claim 21, Girard teaches wherein the input unit is configured to input a reference sequence being a moving image as the initial state, and the generating unit is configured to output a plurality of sequences predicted by inputting the reference sequence (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging; paragraph 29: depending on how frames from motion clips 124 are blended, the resulting animation sequence may show the character walking anywhere within the motion space between the two motion clips 124; paragraph 35: the goal space may include samples of possible future locations of the character object based on different starting frames in the motion space and on different starting blending weights). 

Regarding claims 19 and 20, claims 19 and 20 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 19 and 20.  Girard teaches a non-transitory computer readable storage medium storing a program (Claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US 2008/0273039) in view of Sato (US 2017/0354886).  
Regarding dependent claim 10, Girard does not expressly disclose wherein the attribute includes an environment type.  Sato discloses the image producing program 312 decides and reproduces animations of character objects, such as the player object 102 etc. according to terrain that is determined according to the terrain (paragraph 194).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Girard's system to animate an object based on the environment, such as a type of terrain.  One would be motivated to do so because this would provide a more realistic animation based on the terrain.  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US 2008/0273039) in view of Terry et al. (US 2016/0027198).  
Regarding dependent claim 11, Girard teaches wherein the object is a person (paragraph 22: a human character may be rendered to appear to be walking, running, or jogging).  Girard does not expressly disclose the attribute includes an age or sex of the person, however Girard does disclose texture mapping may be used to give character object 120 a life-like appearance (paragraph 27).  Terry discloses outfits and character animation/behaviors are body type specific, such that a character represented by an avatar having a female body requires female outfits and female character animation/behaviors and a character represented by an avatar having a male body requires male outfits and male character animation/behaviors (paragraph 413).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Girard's system produce an animation of a person based on the sex of the person.  One would be motivated to do so because this would help produce a realistic animation based on the attribute of the character.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US 2008/0273039) in view of Gauthier et al. (US 2004/0012594).  
Regarding dependent claim 17, Girard does not expressly disclose wherein the generating unit generates a hierarchical sequence composed of a plurality of sequences having a hierarchical structure.  Gauthier discloses the hierarchy of parent and children node 406 is selected among the model hierarchies 403 in order to animate a humanoid bipedal character 601 in a target animation sequence 405 primarily defined as a time-line 801 that may be expressed as a number of frames or a duration of time or a combination thereof to accommodate the various number of frames per unit of time inherent to the existing various movie and video display format (paragraph 80) and animation instructions 402 interpolate between the respective positions of current root node 605 and its children nodes 606, 607 and the respective positions of target root node 1402 and its children node, respectively corresponding to said children node 606, 607 (paragraph 135).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gauthier's system to generate a hierarchical sequence for the plurality of sequence having a hierarchical structure.  One would be motivated to do so because to accommodate the various number of frames per unit of time inherent to the existing various movie and video display format.  

Regarding dependent claim 18, the combination Girard’s and Gauthier’s systems teaches wherein the generating unit generates a sequence for a level on the basis of an element of a sequence for an upper level (Gauthier, paragraph 135: animation instructions 402 interpolate between the respective positions of current root node 605 and its children nodes 606, 607 and the respective positions of target root node 1402 and its children node, respectively corresponding to said children node 606, 607).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612